DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 01/26/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/KR2018/001182 and KR10-2017-0012671 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without having a steering mechanism unit arranged on an upper portion of the reflector with respect to a height of the reflector; and a steering mechanism unit arranged on a lower portion of the reflector, which are critical or essential to the practice of the invention but not In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The embodiments of the antenna assembly shown in the drawings all require two steering mechanism units. The invention is using a steering mechanism to only rotate reflector while the support shaft stays stationary. It is stated in the specification that the conventional antenna assemblies require a “drive unit having a considerable capacity” and that the drive unit occupies a large space for installation. To solve this issue, the applicant states “a steering mechanism that is capable of pivoting the reflector with sufficient force while occupying a small installation space” is used. The specification recites in paragraph 46 that the “reflector steering mechanisms 22 and 24 pivot simultaneously at both ends of the reflector 110 so as not to apply torsional load to the reflector 110”. Therefore, the claim is not enabling since there is nothing supporting in the drawings or specification that a single steering mechanism can pivot the reflector about the support shaft on its own without causing adverse effects such as a torsional load which may warp the reflector or support shaft. Claim 2 resolves the enablement deficiency since it recites having an upper and lower steering mechanism.   

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845